Banke, Judge.
Roy Carter appeals his conviction on five counts of armed robbery. He enumerates as error the trial court’s refusal to suppress in-court identification testimony offered by two of the victims, contending that they had previously identified him under suggestive circumstances while he was in police custody.
Both the victims testified that they had been driven to city hall the day after the crime and told that the police “had caught two men.” They observed the defendant and a co-defendant in a lighted hallway. No lineup was conducted. Held:
“Pre-indictment confrontations should be scrutinized to determine if they are unnecessarily suggestive and conducive to irreparable mistaken identification.” Towns v. State, 136 Ga. App. 467 (1) (221 SE2d 631) (1975). Assuming arguendo that the confrontation of the defendants while in custody was impermissibly suggestive, we conclude that any error created thereby was not harmful. The defendant was apprehended while in possession of *140merchandise taken in the robberies, and clothing he wore during the crimes was retrieved from his mother’s home. In addition, statements made by the defendant after Miranda warnings led to the recovery of jewelry taken from the victims. Compare Bradley v. State, 148 Ga. App. 722 (252 SE2d 648) (1979); Towns v. State, supra. We conclude that it is “highly probable that the error did not contribute to the judgment.” Johnson v. State, 238 Ga. 59, 61 (230 SE2d 869) (1976).
Decided October 22, 1981.
Jimmy J. Boatright, for appellant.
C. Deen Strickland, District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Carley, J., concur.